Rugg, C.J.
This is an action of tort to recover compensation for personal injuries sustained by slipping upon one of the steps of a stairway leading from the sidewalk to the entrance of a three story apartment house owned by the defendant. The plaintiff was on her way to visit by invitation lodgers in the apartment occupied by the defendant. The evidence tended to show that for a period considerably before the lodger came to live in the defendant’s apartment, whenever there was a rainfall or a thaw, water flowed from the piazza of the second story upon the steps and that there was an accumulation of ice on that step formed into grooves and lumpy at the time of the plaintiff’s injury.
The defendant owed to the plaintiff as the guest of her lodgers no greater duty than she owed to them. The guest had no right superior to that of the lodgers. Alessi v. Fitzgerald, 217 Mass. 576. Follins v. Dill, 221 Mass. 93, 95. Gallagher v. Murphy, 221 Mass. 363. Urserleo v. Rosengard, 248 Mass. 542.
The defendant owed to lodgers no duty to change the construction of her tenement for their convenience. Of necessity they took the premises as they found them at the beginning of their occupancy. Hannaford v. Kinne, 199 Mass. 63.
The evidence did not warrant a verdict for the plaintiff.

Judgment on verdict for defendant.